United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2797
                                   ___________

Moses Rogers,                           *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Linda Sanders, Warden,                  *     [UNPUBLISHED]
FCI-Forrest City,                       *
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: March 30, 2007
                                Filed: April 5, 2007
                                 ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Moses Rogers appeals the district court’s1 dismissal of his 28 U.S.C. § 2241
petition. We affirm on the basis of the district court’s opinion. See 8th Cir. R. 47B.
                      ______________________________




      1
        The Honorable Henry L. Jones, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).